         Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KENNETH DICKERSON, et al.,          )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                  Civil Action No. 09-2213 (PLF)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               Before the Court is plaintiff Kenneth Dickerson’s Motion to Compel 30(b)(6)

Deposition Witness to Disclose DCPS Documents Upon Which She Relied and to Produce a

Suitable 30(b)(6) Witness on the LSRT Report and Recommendations (“Mot.”) [Dkt. No. 128].

Upon careful consideration of the parties’ filings, the relevant legal authorities, and the entire

record in this case, the Court will deny plaintiff’s motion.


                                   I. PROCEDURAL HISTORY

               On April 4, 2019, this Court entered an order establishing a schedule for the

current phase of discovery. See April 4, 2019 Order [Dkt. No. 96]. That order established that

discovery would close on September 20, 2019. See id. Subsequently, the Court extended that

deadline a number of times. See September 19, 2019 Order [Dkt. No. 100] (allowing for the

deposition of Mr. Dickerson); November 6, 2019 Order [Dkt. No. 108] (allowing for a Rule

30(b)(6) deposition and two fact witness depositions); July 13, 2020 Minute Order (setting

discovery deadline as October 30, 2020); January 29, 2021 Minute Order (ordering the parties to

file a joint status report addressing the status of the Rule 30(b)(6) deposition).
           Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 2 of 9




               On February 8, 2021, plaintiff conducted a Rule 30(b)(6) deposition of Donielle

Powe, Deputy Chief of Labor Management and Employee Relations for District of Columbia

Public Schools. See Transcript of Donielle Powe Deposition (“Powe Depo.”) [Dkt. No. 134-1]

at 4. 1 On February 19, 2021, the parties filed a joint status report in which plaintiff raised issues

concerning the deposition of Ms. Powe. See February 18, 2021 Joint Status Report [Dkt.

No. 127] at 1-3. The Court concluded that those issues were more properly raised in a motion to

compel, and it ordered plaintiff to file the motion on or before March 9, 2021. See

February 23, 2021 Minute Order.

               On March 9, 2021, plaintiff filed the instant motion. See Mot. The District of

Columbia filed its opposition on March 23, 2021. See Defendant’s Opposition to Plaintiff’s

Motion to Compel (“Opp.”) [Dkt. No. 130]. Plaintiff filed his reply on April 2, 2021. See

Plaintiff’s Reply to Defendant’s Opposition (“Reply”) [Dkt. No. 133]


                                     II. LEGAL STANDARDS

               Rule 30(b)(6) of the Federal Rules of Civil Procedure permits a party to “name as

[a] deponent a . . . governmental agency, or other entity.” FED. R. CIV. P. 30(b)(6). “The named

organization must [then] designate one or more officers . . . to testify on its behalf.” Id. “The

persons designated must testify about information known or reasonably available to the

organization.” Id.

               When the designated deponent “uses a writing to refresh memory” either

“(1) while testifying; or (2) before testifying,” the “adverse party is entitled to have the writing

produced at the hearing, to inspect it, to cross-examine the witness about it, and to introduce in



       1
             Citations are to the transcript’s original page numbers, rather than the page
numbers generated by ECF.


                                                  2
           Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 3 of 9




evidence any portion that relates to the witness’s testimony.” FED. R. EVID. 612(a)-(b). If the

deponent uses the writing to refresh her memory before testifying, however, the adverse party is

only entitled to production of the writing “if the court decides that justice requires the party to

have those options.” FED. R. EVID. 612(a)(2). 2


                                         III. DISCUSSION

                                   A. Production of Documents

               Plaintiff moves this Court to compel the District of Columbia “to disclose

documents upon which its recent 30(b)(6) witness relied . . . as a basis for her deposition

testimony.” Mot. at 1. Pursuant to Rule 612 of the Federal Rules of Evidence, plaintiff is

entitled to production of documents upon which the District’s witness relied when giving

testimony during her deposition, as long as the “witness ‘use[d] [the] writing to refresh

memory.’” In re Kellogg Brown & Root, Inc., 796 F.3d 137, 144 (D.C. Cir. 2015) (quoting FED.

R. EVID. 612(a)). This does not, however, mean that plaintiff is entitled to all documents the

witness consulted prior to testifying. Instead, plaintiff is only entitled to those documents that

“‘influenced the witness’s testimony.’” Id. (citing 4 JACK B. WEINSTEIN & MARGARET A.

BERGER, WEINSTEIN'S FEDERAL EVIDENCE § 612.04(2)(b)(i) (2d ed. 1997) and Sporck v. Peil,

759 F.2d 312, 318-19 (3d Cir. 1985)).

               The problem with plaintiff’s argument is that his counsel inquired about the

documents upon which Ms. Powe had relied before he asked her any substantive questions. To




       2
                Rule 612 is made applicable to depositions and deposition testimony by
Rule 30(c) of the Federal Rules of Civil Procedure, which states that “[t]he examination and
cross-examination of a deponent proceed as they would at trial under the Federal Rules of
Evidence.” FED. R. CIV. P. 30(c).


                                                  3
           Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 4 of 9




inquire about documents upon which testimony is based, however, counsel must first elicit the

testimony itself:

               In seeking identification of all documents reviewed by [Ms. Powe]
               prior to asking [her] any questions concerning the subject matter of
               the deposition, [plaintiff’s] counsel failed to establish either that
               [Ms. Powe] relied on any documents in giving [her] testimony, or
               that those documents influenced [her] testimony. Without first
               eliciting the testimony, there existed no basis for asking [Ms. Powe]
               the source of that testimony.

Sporck v. Peil, 759 F.2d at 318. The following exchange, which occurred immediately following

introductory questions about the witness, demonstrates this point:

               Q And how are you -- what did you do to prepare to answer this
               particular question?

               A Sure. I reviewed documents such as the nonreappointment letter
               for Mr. Dickerson as well as spoke with former colleagues about
               what happened during that time.

               Q And other than the correspondence, the nonreappointment letter,
               what other documents, if any, did you review to answer number
               one? 3

Powe Depo. at 8-9 (emphasis added); see also id. at 15-17 (asking which documents Ms. Powe

“reviewed” and “relied upon to prepare for and to answer question number two”). 4




       3
                In plaintiff’s notice of the 30(b)(6) deposition, he listed thirteen subjects about
which Ms. Powe would testify. See Notice of 30(b)(6) Deposition (“Notice”) [Dkt. No. 128-1]
at 3-4. During the deposition, plaintiff’s counsel referred to these subjects as “questions.”
“Number one” therefore refers to the first subject listed in the deposition notice: “Identification
of specific decision makers, including DC Human Resources personnel, who decided that
plaintiff should be removed from his position as Assistant-Principal at Wilson High School, and
the specific reasons for the decision.” Id. at 3.
       4
                “Question number two” refers to the second subject listed in the deposition notice:
“Any and all meetings and communications in which Ms. Rhee and John Davis participated
related specifically to Plaintiff’s removal.” Notice at 3.



                                                 4
         Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 5 of 9




               In contrast, when plaintiff’s counsel asked Ms. Powe specific, substantive

questions, and then inquired into the basis for her responses, the District’s counsel did not object.

The following exchange provides an example:

               Q And what was the specific reasons for her decision?

               A She made -- she made a decision not to reappoint Mr. Dickerson
               based on a recommendation from the Wilson LSAT team. It was
               called LSRT at the time.

               Q How do you know that?

               A Based on the documentation for the restructuring of the school as
               well as the non-reappointment letter that was issued to Mr.
               Dickerson.

               Q When you say documentation restructuring of the school, what
               are you referring to?

               A There was a memo that the LSRT issued to Chancellor Rhee at
               the time with the recommendations on how to structure the school.

Powe Depo. at 18 (emphasis added); see also id. at 17 (asking Ms. Powe how she knew that

Chancellor Rhee was the only decision-maker for the nonreappointment decision). Ms. Powe’s

responses to these questions constitute the type of “testimonial reliance” on a writing that would

entitle plaintiff to production of that writing. See In re Kellogg Brown & Root, Inc., 796 F.3d

at 144. Plaintiff subsequently requested the LSRT memorandum upon which Ms. Powe relied to

testify, and the District produced it. See Opp. at 6.

               Under Rule 612, plaintiff is only entitled to those documents upon which Ms.

Powe relied to answer specific, substantive questions. The District is not required to produce all

documents upon which Ms. Powe might have relied had plaintiff’s counsel asked different

questions. “Rather, because identification of such documents would relate to specific substantive

areas raised by [plaintiff’s] counsel, [plaintiff is entitled to] only those documents which




                                                  5
         Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 6 of 9




deposing counsel, through his own work product, was incisive enough to recognize and question

[Ms. Powe] on.” Sporck v. Peil, 759 F.2d at 318; see id. (“[I]dentification of such documents

under Rule 612 should only result from opposing counsel’s own selection of relevant areas of

questioning, and from the witness’ subsequent admission that his answers to those specific areas

of questioning were informed by documents he had reviewed.”). The District is also not required

to produce any document “without a showing that the document actually influenced the witness’s

testimony.” Id. “[I]f the witness is not using the document to refresh his memory, that document

has no relevance to any attempt to test the credibility and memory of the witness.” Id. at 317.

Because Ms. Powe identified only one document upon which she relied when giving her

deposition testimony, and the District has already provided that document to plaintiff’s counsel,

plaintiff is not entitled to further production of documents.


                              B. Additional Rule 30(b)(6) deposition

               Plaintiff further moves this Court to require the District “to produce a more

suitable 30(b)(6) witness to testify” because Ms. Powe, “possessed little, if any, knowledge about

the LSRT document” upon which Chancellor Rhee relied to make the decision to nonreappoint

plaintiff. Mot. at 1, 9-10. The District was responsible for designating a deponent who is

knowledgeable on the noticed topics. Banks v. Off. of the Senate Sergeant-At-Arms, 241 F.R.D.

370, 373 (D.D.C. 2007). It must also have prepared the deponent so that she could testify on

matters “within . . . her personal knowledge as well as those ‘reasonably known’” to the District.

Id. This Court concludes that the District fulfilled its duties.

               To the extent that plaintiff’s counsel asked questions concerning “the process by

which [the LSRT memorandum] was developed; the extent to which [LSRT] members discussed

Plaintiff. . .; whether the LSRT intended expressly or implicitly that Dickerson be separated; and



                                                  6
         Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 7 of 9




whether any subsequent exchange occurred between the LSRT and [Chancellor] Rhee

specifically regarding Dickerson,” Ms. Powe adequately answered those questions. See Mot.

at 9. For example, when asked whether the LSRT “reviewed Mr. Dickerson’s performance

evaluations” prior to issuing their memorandum, Ms. Powe responded: “Not that I’m aware of.”

Powe Depo. at 25. Likewise, when asked whether she had “read any emails to [Chancellor]

Rhee from anyone related to Mr. Dickerson's termination,” Ms. Powe responded that she had not

read any such emails. Id. at 28; see also id. at 37-39 (stating that she was “not aware” of any

communication between Chancellor Rhee and “anyone about the restructuring memo”); id. at 20,

26, 45 (stating that the LSRT did not assess Mr. Dickerson on an individual basis).

               Because Ms. Powe is the District’s designee, she answered these questions

pursuant to her personal knowledge and the knowledge of the District. The fact that she was not

“aware” of something does not mean that she was ill-prepared for the deposition. Her testimony

is that the District itself is unaware of, for example, any communications or meetings between

Chancellor Rhee and another person concerning Mr. Dickerson. Cf. United States ex rel Fago v.

M & T Mortg. Corp., 235 F.R.D. 11, 23 (D.D.C. 2006) (finding a Rule 30(b)(6) deponent

inadequate where she responded “I don’t know” to numerous questions). Plaintiff has not

plausibly demonstrated that there is any information related to the noticed subjects that the

District possesses, but which it did not provide to Ms. Powe in advance of the deposition.

Plaintiff also does not argue that Ms. Powe lacked knowledge “reasonably available” to the

District. See FED. R. CIV. P. 30(b)(6).

               Plaintiff states that Ms. Powe is not a suitable Rule 30(b)(6) deponent in part

because she could not name the authors of the LSRT memorandum. See Mot. at 9. But “[t]here

is no obligation to produce witnesses who know every single fact.” Wilson v. Lakner, 228




                                                 7
         Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 8 of 9




F.R.D. 524, 529 n.7 (D. Md. 2005); see also Costa v. Cnty. of Burlington, 254 F.R.D. 187, 190

(D.N.J. 2008) (“Simply because defendant’s witness could not answer every question posed to

him does not equate to the fact that defendant did not satisfy its obligation to prepare its 30(b)(6)

witness.”). Moreover, plaintiff could have obtained the names of the LSRT members through

the use of a number of other discovery tools at his disposal. He did not do so, and purportedly

has failed to conduct any written discovery since this phase of discovery opened in 2019. See

Opp. at 1-2; see generally Reply (failing to refute the District’s characterization).

               Plaintiff also argues that Ms. Powe’s “testimony demonstrates the government’s

failure to adequately prepare her.” Mot. at 10. He points out that she “had not communicated

with any DCPS officials with personal knowledge about the decision-making process related to

Plaintiff’s separation.” Id. The District’s obligation under Rule 30(b)(6) was to educate Ms.

Powe “with respect to any and all facts known to [the District] and its counsel.” In re Vitamins

Antitrust Litigation, 216 F.R.D. 168, 172 (D.D.C. 2003). But “30(b)(6) witnesses . . . are not

expected to base their testimony on matters entirely within their personal knowledge.” Buie v.

District of Columbia, 327 F.R.D. 1, 8 (D.D.C. 2018). It was not necessary for Ms. Powe to

communicate directly with individuals possessing knowledge about plaintiff’s

nonreappointment. This is particularly true because the District provided Ms. Powe with

“information from counsel’s interviews with multiple people who had personal knowledge of the

restructuring process at Wilson High School in 2007-2008, including the head of the

Restructuring Team.” See Opp. at 13.

               Finally, plaintiff contends that he is “entitled to continue the deposition of Ms.

Powe about documents upon which she relied.” Reply at 6. The Court may consider this

argument waived, as it was raised for the first time in plaintiff’s reply brief. See Lindsey v.




                                                  8
         Case 1:09-cv-02213-PLF Document 135 Filed 05/07/21 Page 9 of 9




District of Columbia, 879 F. Supp. 2d 87, 95 (D.D.C. 2012); Mot. (failing to argue that the

District must produce Ms. Powe for further examination). Even if this Court did not consider the

argument waived, however, it lacks merit. Plaintiff moves this Court to overrule the objections

of counsel for the District to plaintiff’s questions and the instruction to Ms. Powe not to answer

“the posed question.” See Reply at 6-7. He further moves this Court to require Ms. Powe to

answer “the questions about document reliance.” Reply at 7. But, as just explained, such

questions are improper. Plaintiff is not entitled to continue the deposition of Ms. Powe simply to

ask those questions again.

               The Court concludes that plaintiff is not entitled to an additional Rule 30(b)(6)

deposition.


                                       IV. CONCLUSION

               This Court concludes that the District fulfilled its responsibility to produce

documents relied upon during the Rule 30(b)(6) deposition and to designate a knowledgeable

deponent. Accordingly, it is hereby

               ORDERED that plaintiff’s motion to compel [Dkt. No. 128] is DENIED; and it is

               FURTHER ORDERED that, on or before May 21, 2021, the parties shall file a

joint status report proposing next steps, including whether summary judgment briefing is

appropriate and an agreed upon schedule for summary judgment briefing.

               SO ORDERED.



                                                             ___________________________
                                                              /s/
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge

DATE: May 7, 2021



                                                 9
